           Case 1:99-cr-00075-RA Document 199 Filed 12/04/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/4/2020


 UNITED STATES OF AMERICA
                                                                 No. 99-CR-75 (RA)
                         v.
                                                                       ORDER
 ROBERTO BERAS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has recently received Mr. Beras’s motion for compassionate release, which has

now been docketed at ECF 198. The Government is directed to respond no later than December

11, 2020. In its response, the Government shall provide information in its possession regarding

(1) Mr. Beras’s exhaustion of administrative remedies; (2) Mr. Beras’s medical conditions as

referenced in the motion. Mr. Beras is also welcome to supplement the record with any relevant

records in his possession.

         The Clerk of Court is directed to mail a copy of this order to Mr. Beras at the address

listed in his motion.

SO ORDERED.

Dated:      December 4, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  1
